     Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 1 of 15



                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

                                     §
In re:                               §   Chapter 11
                                     §
ALTA MESA RESOURCES, INC., et al.,   §   Case No. 19-35133 (MI)
                                     §
                   Debtors.          §   (Jointly Administered)
                                     §
Tax I.D. No. XX-XXXXXXX              §
                                     §
                                     §
In re:                               §   Chapter 11
                                     §
KINGFISHER MIDSTREAM, LLC,           §   Case No. 20-30218 (MI)
                                     §
                   Debtor.           §
                                     §   (Emergency Hearing Requested)
Tax I.D. No. XX-XXXXXXX              §
                                     §
                                     §
In re:                               §   Chapter 11
                                     §
KINGFISHER STACK OIL PIPELINE,       §   Case No. 20-30219 (MI)
LLC,                                 §
                   Debtor.           §
                                     §   (Emergency Hearing Requested)
Tax I.D. No. XX-XXXXXXX              §
                                     §
                                     §
In re:                               §   Chapter 11
                                     §
OKLAHOMA PRODUCED WATER              §   Case No. 20-30220 (MI)
SOLUTIONS, LLC,                      §
                   Debtor.           §
                                     §   (Emergency Hearing Requested)
Tax I.D. No. XX-XXXXXXX              §
                                     §
         Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 2 of 15



                                                         §
    In re:                                               §         Chapter 11
                                                         §
    CIMARRON EXPRESS PIPELINE, LLC,                      §         Case No. 20-30221 (MI)
                                                         §
                             Debtor.                     §
                                                         §         (Emergency Hearing Requested)
    Tax I.D. No. XX-XXXXXXX                              §
                                                         §

                EMERGENCY MOTION OF KFM DEBTORS PURSUANT TO
             FED. R. BANKR. P. 1015(b) AND LOCAL RULE 1015-1 FOR ORDER
              DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

       EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
       CONDUCTED ON THIS MATTER ON JANUARY 14, 2020 AT 2:30 PM
       (PREVAILING CENTRAL TIME) IN COURTROOM 404, 4th FLOOR, 515
       RUSK STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF
       REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS
       NOT WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR
       FILE A WRITTEN RESPONSE PRIOR TO THE HEARING. OTHERWISE,
       THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT
       THE RELIEF REQUESTED.

       RELIEF IS REQUESTED NOT LATER THAN JANUARY 14, 2020.

                  Kingfisher Midstream, LLC and its subsidiaries, as debtors and debtors in

possession (collectively, the “KFM Debtors”), respectfully represent as follows in support of this

motion (the “Motion”):

                                                    Background

                  1.       On September 11, 2019, Alta Mesa Resources, Inc. and certain of its

subsidiaries, as debtors and debtors in possession (collectively, the “Initial Debtors” and, together

with the KFM Debtors, the “Debtors”), each commenced with the Court a voluntary case under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).1 On the date hereof,



1
  A detailed description surrounding the facts and circumstances of the Initial Debtors’ chapter 11 cases is set forth in
the Declaration of John C. Regan in Support of the Chapter 11 Petitions and First Day Pleadings, filed on September
11, 2019 [Docket No. 16].



                                                             2
        Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 3 of 15



each KFM Debtor commenced with the Court a voluntary case under chapter 11 of the Bankruptcy

Code.

                 2.       Both the Initial Debtors and the KFM Debtors are authorized to continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these

chapter 11 cases. On September 27, 2019, the United States Trustee for the Southern District of

Texas (“U.S. Trustee”) appointed the Official Committee of Unsecured Creditors with respect to

the Initial Debtors.

                 3.       Additionally, on the date hereof, SRII Opco GP, LLC and SRII Opco, LP,

affiliates of the Initial Debtors and the KFM Debtors, each commenced with the Court a voluntary

case under chapter 11 of the Bankruptcy Code and requested the joint administration of their

chapter 11 cases with the chapter 11 cases of the Initial Debtors pursuant to Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                 4.       Additional information regarding the KFM Debtors’ business and capital

structure and the circumstances leading to the commencement of these chapter 11 cases is set forth

in the Declaration of John C. Regan in Support of the KFM Debtors’ Chapter 11 Petitions and

First Day Relief, sworn to on the date hereof (the “Regan KFM Declaration”),2 which has been

filed with the Court contemporaneously herewith and is incorporated by reference herein.




2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Regan
KFM Declaration.



                                                         3
       Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 4 of 15



                                           Jurisdiction

               5.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         Relief Requested

               6.      By this Motion, pursuant to Rule 1015(b) of the Bankruptcy Rules and Rule

1015-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern

District of Texas (the “Local Rules”), the KFM Debtors request entry of an order directing joint

administration of the recently filed chapter 11 cases of the KFM Debtors with the jointly

administered chapter 11 cases of the Initial Debtors for procedural purposes only.

               7.      A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).

                              Relief Requested Should be Granted

               8.      Bankruptcy Rule 1015(b) provides, in relevant part, that “[i]f . . . two or

more petitions are pending in the same court by or against . . . a debtor and an affiliate, the court

may order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). Under section 101(2)

of the Bankruptcy Code, the term “affiliate” means:

               (A) [an] entity that directly or indirectly owns, controls, or holds
               with power to vote, 20 percent or more of the outstanding voting
               securities of the debtor, other than an entity that holds such
               securities—

                       (i) in a fiduciary or agency capacity without sole
                       discretionary power to vote such securities; or

                       (ii) solely to secure a debt, if such entity has not in
                       fact exercised such power to vote;

               (B) [a] corporation 20 percent or more of whose outstanding voting
               securities are directly or indirectly owned, controlled, or held with


                                                 4
       Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 5 of 15



               power to vote, by the debtor, or by an entity that directly or indirectly
               owns, controls, or holds with power to vote, 20 percent or more of
               the outstanding voting securities of the debtor, other than an entity
               that holds such securities—

                       (i) in a fiduciary or agency capacity without sole
                       discretionary power to vote such securities; or

                       (ii) solely to secure a debt, if such entity has not in
                       fact exercised such power to vote . . . .

11 U.S.C. § 101(2). In addition, Local Rule 1015-1 provides for the joint administration of related

chapter 11 cases. The Debtors are affiliates of one another because AMR owns, either directly or

indirectly, at least 20% of the outstanding voting interests in each of the other Debtors.

Accordingly, the Court is authorized to jointly administer these cases for procedural purposes.

               9.      Joint administration of these cases will save the Debtors and their estates

substantial time and expense because it will remove the need to prepare, replicate, file, and serve

duplicative notices, applications, and orders. Joint administration will also relieve the Court from

entering duplicative orders and maintaining duplicative files and dockets. The U.S. Trustee and

other parties in interest will similarly benefit from joint administration of these chapter 11 cases,

sparing them the time and effort of reviewing duplicative dockets, pleadings, and papers.

               10.     Joint administration will not adversely affect creditors’ rights because this

Motion requests only the administrative consolidation of the estates for procedural purposes and

does not seek substantive consolidation. As such, each creditor will continue to hold its claim

against a particular Debtor’s estate after this Motion is approved.

               11.     The KFM Debtors respectfully request that the chapter 11 cases of the KFM

Debtors be administered under the following caption:




                                                  5
         Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 6 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
ALTA MESA RESOURCES, INC., et al.,                     §      Case No. 19-35133 (MI)
                                                       §
                 Debtors.1                             §      (Jointly Administered)
                                                       §
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings
GP, LLC (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295);
Oklahoma Energy Acquisitions, LP (3762); SRII Opco GP, LLC (3729); SRII Opco, LP (5874); Kingfisher
Midstream, LLC (1357); Kingfisher STACK Oil Pipeline, LLC (8858); Oklahoma Produced Water Solutions, LLC
(0256); and Cimarron Express Pipeline, LLC (1545). The Debtors’ mailing address is 15021 Katy Freeway, 4th Floor,
Houston, Texas 77094.

                 12.      The KFM Debtors also request that the following notation be entered on the

docket in each KFM Debtor’s chapter 11 case to reflect the joint administration of these cases:

                 An order has been entered in this case directing the procedural
                 consolidation and joint administration of the chapter 11 cases of Alta
                 Mesa Resources, Inc., et al. The docket in Case No. 19-35133 (MI)
                 should be consulted for all matters affecting these cases.

                 13.      For the foregoing reasons, the relief requested herein is necessary,

appropriate, and in the best interests of the KFM Debtors, their estates, and all other parties in

interest in these cases. Accordingly, the Court should authorize the relief requested.

                                                     Notice

                 14.      Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) the

holders of the 30 largest unsecured claims against the KFM Debtors on a consolidated basis;

(iii) Vinson & Elkins LLP, Trammell Crow Center, 2001 Ross Avenue, Suite 3900, Dallas, Texas

75201 (Attn: William L. Wallander, Esq.), counsel to Wells Fargo Bank, N.A. as Administrative

Agent under the Credit Agreement; (iv) the Internal Revenue Service; (v) the United States

Attorney’s Office for the Southern District of Texas; (vi) any party that has requested notice


                                                         6
       Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 7 of 15



pursuant to Bankruptcy Rule 2002 with respect to the KFM Debtors; and (vii) any other party

entitled to notice pursuant to Local Rule 9013-1(d).

                                      No Previous Request

               15.     No previous request for the relief sought herein has been made by the KFM

Debtors to this or any other court.




                                                7
       Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 8 of 15



              WHEREFORE the KFM Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: January 12, 2020
       Houston, Texas


                                             /s/ Alfredo R. Pérez
                                            WEIL, GOTSHAL & MANGES LLP
                                            Alfredo R. Pérez (15776275)
                                            700 Louisiana Street, Suite 1700
                                            Houston, Texas 77002
                                            Telephone: (713) 546-5000
                                            Facsimile: (713) 224-9511
                                            Email: Alfredo.Perez@weil.com

                                            -and-

                                            WEIL, GOTSHAL & MANGES LLP
                                            Ray C. Schrock, P.C. (admitted pro hac vice)
                                            Kelly DiBlasi (admitted pro hac vice)
                                            Lauren Tauro (admitted pro hac vice)
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Email: Ray.Schrock@weil.com
                                                   Kelly.DiBlasi@weil.com
                                                   Lauren.Tauro@weil.com

                                            Proposed Attorneys for KFM Debtors




                                               8
       Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 9 of 15



                                      Certificate of Service

I hereby certify that on January 12, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed
by the KFM Debtors’ proposed claims, noticing, and solicitation agent.



                                                        /s/ Alfredo R. Pérez
                                                       Alfredo R. Pérez
Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 10 of 15



                            Exhibit A

                          Proposed Order
    Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 11 of 15



                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

                                     §
In re:                               §   Chapter 11
                                     §
ALTA MESA RESOURCES, INC., et al.,   §   Case No. 19-35133 (MI)
                                     §
                   Debtors.          §   (Jointly Administered)
                                     §
Tax I.D. No. XX-XXXXXXX              §
                                     §
                                     §
In re:                               §   Chapter 11
                                     §
KINGFISHER MIDSTREAM, LLC,           §   Case No. 20-30218 (MI)
                                     §
                   Debtor.           §
                                     §
Tax I.D. No. XX-XXXXXXX              §
                                     §
                                     §
In re:                               §   Chapter 11
                                     §
KINGFISHER STACK OIL PIPELINE,       §   Case No. 20-30219 (MI)
LLC,                                 §
                   Debtor.           §
                                     §
Tax I.D. No. XX-XXXXXXX              §
                                     §
                                     §
In re:                               §   Chapter 11
                                     §
OKLAHOMA PRODUCED WATER              §   Case No. 20-30220 (MI)
SOLUTIONS, LLC,                      §
                   Debtor.           §
                                     §
Tax I.D. No. XX-XXXXXXX              §
                                     §
          Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 12 of 15



                                                           §
    In re:                                                 §        Chapter 11
                                                           §
    CIMARRON EXPRESS PIPELINE, LLC,                        §        Case No. 20-30221 (MI)
                                                           §
                               Debtor.                     §        Re: Docket No. __
                                                           §
    Tax I.D. No. XX-XXXXXXX                                §
                                                           §

            ORDER PURSUANT TO FED. R. BANKR. P. 1015(b) AND LOCAL
       RULE 1015-1 DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

                    Upon the motion, dated January 12, 2020 (the “Motion”),1 of the KFM Debtors for

entry of an order pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1 directing joint

administration of their chapter 11 cases, all as more fully set forth in the Motion; and upon

consideration of the Regan KFM Declaration; and this Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §1334; and consideration of the

Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it

appearing that venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due

and proper notice of the Motion having been provided; and such notice having been adequate and

appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and this Court having reviewed the Motion; and upon any hearing held on the Motion;

and all objections, if any, to the Motion having been withdrawn, resolved, or overruled; and this

Court having determined that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors and their respective estates and creditors; and upon all of the proceedings

had before this Court and after due deliberation and sufficient cause appearing therefor,




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.



                                                               2
      Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 13 of 15



               IT IS HEREBY ORDERED THAT

               1.      The above-captioned chapter 11 cases are consolidated for procedural

purposes only and shall be jointly administered by the Court under Case No. 19-35133 (MI).

Additionally, the following checked items are ordered:

               One disclosure statement and plan of reorganization may be filed for all
            cases by any plan proponent.

               Parties may request joint hearings on matters pending in any of the jointly
            administered cases.

                Other: See below.

               2.      Nothing contained in this Order shall be deemed or construed as directing

or otherwise affecting the substantive consolidation of any of the above-captioned cases, the

Debtors, or the Debtors’ estates.

               3.      Nothing contained in this Order shall be deemed or construed as conferring

standing on any party in interest in the Initial Debtors’ chapter 11 cases to appear in the KFM

Debtors’ chapter 11 cases absent any such right under section 1109 of the Bankruptcy Code.

               4.      Nothing contained in this Order shall be deemed or construed to apply any

relief requested or previously granted or that may be in the future requested or granted in these

chapter 11 cases for the Initial Debtors to the KFM Debtors, or for the KFM Debtors to the Initial

Debtors, absent an express order of this Court. Accordingly and consistent with the foregoing,

(i) requests for relief in these chapter 11 cases by a Debtor will only apply to the Initial Debtors or

the KFM Debtors, as applicable, unless counsel for each of the Initial Debtors and the KFM

Debtors has signed a given pleading requesting such relief and (ii) requests for relief by third

parties shall only apply to the Initial Debtors or the KFM Debtors, as applicable, absent further

order of this Court. Further, third parties must designate on the first page of every affirmative



                                                  3
         Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 14 of 15



pleading requesting relief as to a Debtor “RELIEF REQUESTED AS TO THE [INITIAL

DEBTORS OR KFM DEBTORS],” as applicable.

                 5.       The caption of the jointly administered cases should read as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
ALTA MESA RESOURCES, INC., et al.,                     §      Case No. 19-35133 (MI)
                                                       §
                 Debtors.1                             §      (Jointly Administered)
                                                       §
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings
GP, LLC (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295);
Oklahoma Energy Acquisitions, LP (3762); SRII Opco GP, LLC (3729); SRII Opco, LP (5874); Kingfisher
Midstream, LLC (1357); Kingfisher STACK Oil Pipeline, LLC (8858); Oklahoma Produced Water Solutions, LLC
(0256); and Cimarron Express Pipeline, LLC (1545). The Debtors’ mailing address is 15021 Katy Freeway, 4th Floor,
Houston, Texas 77094.

                 6.       A docket entry shall be made on the docket in each KFM Debtor’s chapter

11 case as follows:

                 An order has been entered in this case directing the procedural
                 consolidation and joint administration of the chapter 11 cases of Alta
                 Mesa Resources, Inc., et al. The docket in Case No. 19-35133 (MI)
                 should be consulted for all matters affecting this case.

                 7.       The Debtors shall maintain, and the Clerk of the United States Bankruptcy

Court for the Southern District of Texas shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

                 8.       The Debtors are authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order.




                                                         4
      Case 19-35133 Document 804 Filed in TXSB on 01/13/20 Page 15 of 15



               9.     This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                         , 2020
         Houston, Texas

                                             UNITED STATES BANKRUPTCY JUDGE




                                                5
